DETAILED ACTION

Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 08/25/2021 06/02/2021, 04/30/2021, 12/17/2020, and 10/15/2020 was filed before the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,8,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,8, and 17 of U.S. Patent No. 10,305,935. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the table below for claim comparison:
Instant Application 17/036,649
U.S. Patent No. 10,798,132
1. A computer-implemented method for enhancing security and preventing cyber-attacks on a network comprising: receiving, from a user equipment on the network, information including a source IP address and a destination IP address; selecting a first VPN server from a VPN service provider based upon a traffic-type of the user equipment; creating a policy to prevent cyber-attacks such that traffic associated with the information of the user equipment is routed to the first VPN server; provisioning the first VPN server to last a predetermined amount of time based on the policy; coordinating the policy with a router on the network, with the traffic being sent to the first VPN server via the router; and sending, after a predetermined condition is met, a request to the VPN service provider to transmit a second VPN server, wherein the first VPN server terminates when the predetermined condition is met.

8. A computer-implemented system for enhancing web traffic security and preventing cyber-attacks on a network comprising: a non-transitory memory having instructions stored thereon for dynamically managing web traffic of user equipment on the network; and a processor, operably coupled to the non-transitory memory, the processor configured to execute the instructions of: receiving information from the user equipment; selecting a first VPN server from a VPN service provider based upon a traffic-type of the user equipment; creating a policy to prevent cyber-attacks such that traffic associated with the received information of the user equipment is routed to the first VPN server; provisioning the first VPN server to last a predetermined amount of time based on the policy; coordinating the policy with a router on the network, with the traffic being sent to the first VPN server via the router; and sending, after a predetermined condition is met, a request to the VPN service provider to transmit a second VPN server, wherein the first VPN server terminates when the predetermined condition is met.
15. A system for securing web traffic to prevent cyber-attacks on a network comprising: a non-transitory memory having instructions stored thereon for dynamically managing web traffic of user equipment on the network; and a processor, operably coupled to the memory, the processor configured to execute the instructions of: receiving information from the user equipment; selecting a first VPN server from a VPN service provider based upon a traffic-type of the user equipment; creating a policy to prevent cyber-attacks such that traffic associated with the received information of the user equipment is routed to the first VPN server; provisioning the first VPN server to last a predetermined amount of time based on the policy; coordinating the policy with a router on the network, with the traffic being sent to the VPN server via the router; and sending, after a predetermined condition is met, a request to the VPN service provider to transmit a second VPN server, and where the first VPN server terminates; and a router on the network operably coupled to the processor to prevent cyber-attacks.
1. A computer-implemented method for enhancing security and preventing cyber-attacks on a network comprising: receiving, from a user equipment on the network, information including a source IP address and a destination IP address; selecting a first VPN server from a VPN service provider based upon a traffic-type of the user equipment; creating, via a graphical user interface, a policy to prevent cyber-attacks such that traffic associated with the information of the user equipment is routed to the first VPN server; provisioning the first VPN server to last a predetermined amount of time based on the created policy; coordinating the created policy with a router on the network, with the traffic being sent to the first VPN server via the router; and sending, after a predetermined condition is met, a request to the VPN service provider to transmit a second VPN server, wherein the first VPN server terminates when the predetermined condition is met.
8. A computer-implemented system for enhancing web traffic security and preventing cyber-attacks on a network comprising: a non-transitory memory having instructions stored thereon for dynamically managing web traffic of user equipment on the network; a display including a graphical user interface; and a processor, operably coupled to the non-transitory memory, the processor configured to execute the instructions of: receiving information from the user equipment; selecting a first VPN server from a VPN service provider based upon a traffic-type of the user equipment; creating, via the graphical user interface, a policy to prevent cyber-attacks such that traffic associated with the received information of the user equipment is routed to the first VPN server; provisioning the first VPN server to last a predetermined amount of time based on the created policy; coordinating the created policy with a router on the network, with the traffic being sent to the first VPN server via the router; and sending, after a predetermined condition is met, a request to the VPN service provider to transmit a second VPN server, wherein the first VPN server terminates when the predetermined condition is met.
17. A system for securing web traffic to prevent cyber-attacks on a network comprising: a policy controller including: a non-transitory memory having instructions stored thereon for dynamically managing web traffic of user equipment on the network; a display including a graphical user interface; and a processor, operably coupled to the memory, the processor configured to execute the instructions of: receiving information from the user equipment; selecting a first VPN server from a VPN service provider based upon a traffic-type of the user equipment; creating, via the graphical user interface, a policy to prevent cyber-attacks such that traffic associated with the received information of the user equipment is routed to the first VPN server; provisioning the first VPN server to last a predetermined amount of time based on the created policy; coordinating the created policy with a router on the network, with the traffic being sent to the VPN server via the router; and sending, after a predetermined condition is met, a request to the VPN service provider to transmit a second VPN server, and where the first VPN server terminates; and a router on the network operably coupled to the policy controller to prevent cyber-attacks.


Claims 1,8,15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6, and 10 of U.S. Patent No. 10,305,935. Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the table below for claim comparison:

Instant Application 17/036,649
U.S. Patent No. 10,305,935
1. A computer-implemented method for enhancing security and preventing cyber-attacks on a network comprising: receiving, from a user equipment on the network, information including a source IP address and a destination IP address; selecting a first VPN server from a VPN service provider based upon a traffic-type of the user equipment; creating a policy to prevent cyber-attacks such that traffic associated with the information of the user equipment is routed to the first VPN server; provisioning the first VPN server to last a predetermined amount of time based on the policy; coordinating the policy with a router on the network, with the traffic being sent to the first VPN server via the router; and sending, after a predetermined condition is met, a request to the VPN service provider to transmit a second VPN server, wherein the first VPN server terminates when the predetermined condition is met.

8. A computer-implemented system for enhancing web traffic security and preventing cyber-attacks on a network comprising: a non-transitory memory having instructions stored thereon for dynamically managing web traffic of user equipment on the network; and a processor, operably coupled to the non-transitory memory, the processor configured to execute the instructions of: receiving information from the user equipment; selecting a first VPN server from a VPN service provider based upon a traffic-type of the user equipment; creating a policy to prevent cyber-attacks such that traffic associated with the received information of the user equipment is routed to the first VPN server; provisioning the first VPN server to last a predetermined amount of time based on the policy; coordinating the policy with a router on the network, with the traffic being sent to the first VPN server via the router; and sending, after a predetermined condition is met, a request to the VPN service provider to transmit a second VPN server, wherein the first VPN server terminates when the predetermined condition is met.
15. A system for securing web traffic to prevent cyber-attacks on a network comprising: a non-transitory memory having instructions stored thereon for dynamically managing web traffic of user equipment on the network; and a processor, operably coupled to the memory, the processor configured to execute the instructions of: receiving information from the user equipment; selecting a first VPN server from a VPN service provider based upon a traffic-type of the user equipment; creating a policy to prevent cyber-attacks such that traffic associated with the received information of the user equipment is routed to the first VPN server; provisioning the first VPN server to last a predetermined amount of time based on the policy; coordinating the policy with a router on the network, with the traffic being sent to the VPN server via the router; and sending, after a predetermined condition is met, a request to the VPN service provider to transmit a second VPN server, and where the first VPN server terminates; and a router on the network operably coupled to the processor to prevent cyber-attacks.
1. A computer-implemented method for enhancing security and preventing cyber-attacks on a network comprising: receiving, from a user equipment on the network, information including a source IP address and a destination IP address;
 receiving, from a VPN service provider, credentials of a VPN server; 
selecting the VPN server based upon the traffic-type of the user equipment; 

creating, via a graphical user interface, a policy to prevent cyber-attacks such that traffic associated with the information of the user equipment is routed to the VPN server; 
sending the traffic of the user equipment to the VPN server; 
coordinating the created policy with the router on the network, with the traffic being sent to the VPN server via the router; 
automatically sending, after a predetermined condition is met, a request to the VPN service provider to transmit a second VPN server;
 receiving the second VPN server; and redirecting the traffic of the user equipment from the first VPN server to the second VPN server, wherein the VPN server terminates when the predetermined condition is met, wherein the IP addresses of the first and second VPNs are different, and wherein the method is performed by a policy controller embedded on the router. 
    6. A computer-implemented system for enhancing security and preventing cyber-attacks of web traffic on a network comprising: a non-transitory memory having instructions stored thereon for dynamically managing the web traffic of user equipment on the network; a display including a graphical user interface; and a processor, operably coupled to the memory, the processor configured to execute the instructions of: receiving, from the user equipment, information including a source IP address and a destination IP address; receiving, from a virtual private network (VPN) service provider, credentials for a VPN server; and creating, via the graphical user interface, a policy to prevent cyber-attacks such that traffic associated with the received information of the user equipment is routed to the VPN server; selecting the VPN server based upon the traffic-type of the user equipment; coordinating the created policy with a router on the network, with the traffic being sent to the VPN server via the router; automatically sending, after a predetermined condition is met, a request to the VPN service provider to transmit a second VPN server; receiving the second VPN server; and redirecting the traffic of the user equipment from the first VPN server to the second VPN server, wherein the VPN server terminates when the predetermined condition is met, and wherein the processor is located in a policy controller embedded on the router. 
    10. A system for securing web traffic to prevent cyber-attacks on a network comprising: a policy controller including: a non-transitory memory having instructions stored thereon for dynamically managing the web traffic of user equipment on the network; a display including a graphical user interface; and a processor, operably coupled to the memory, the processor configured to execute the instructions of: receiving, from the user equipment, information including a source IP address and a destination IP address; receiving, from a virtual private network (VPN) service provider, credentials for a VPN server; selecting the VPN server based upon the traffic-type of the user equipment; creating, via the graphical user interface, a policy to prevent cyber-attacks such that traffic associated with the received information of the user equipment is routed to the VPN server; coordinating the created policy with a router on the network, with the traffic being sent to the VPN server via the router; automatically sending, after a predetermined condition is met, a request to the VPN service provider to transmit a second VPN server; receiving the second VPN server; and redirecting the traffic of the user equipment from the first VPN server to the second VPN server, with the VPN server terminating when the predetermined condition is met; and the router operably coupled to the policy controller embedded thereon for directing traffic of the user equipment to the VPN server. 




This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Please see the attached PTO-892 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493